Citation Nr: 0526239	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  98-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to a rating in excess of 30 percent for 
chondromalacia, right knee.

3.  Whether the claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU) should be referred to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to August 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Board remanded the issues of an increased rating for the 
right knee disability and TDIU in December 2004 for further 
development.

The issues of service connection for bilateral carpal tunnel 
syndrome, as well as TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain, giving away, instability, 
stiffness, and weakness. 

2.  Objective findings for the right knee include limited 
range of motion, but no ankylosis. 

3.  The veteran is service-connected for chondromalacia, 
right knee, at 30 percent disabling; degenerative arthritis, 
right knee, at 10 percent disabling; degenerative arthritis, 
left knee, at 10 percent disabling; and residuals, thumb 
injury and flat feet, both at 0 percent disabling.  His 
combined rating is 50 percent.

4.  There is competent evidence of record that the veteran's 
service-connected disabilities are of such severity as to 
preclude all forms of substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for chondromalacia, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 
(2004).

2.  The criteria for eligibility for a schedular TDIU rating 
have not been met and neither the RO nor the Board has 
authority to grant a TDIU on an extra-schedular basis in the 
first instance.  38 C.F.R. § 4.16(b) (2004); Bowling v. 
Principi, 15 Vet. App. 1 (2001).

3.  The criteria for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of a TDIU rating on an extra-schedular 
basis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
Parenthetically, the Board notes that the veteran is 
separately compensated for arthritis of the right knee.

In order for the veteran to receive a rating higher than 30 
percent for chondromalacia of the right knee, the medical 
evidence must show either of the following:

?	ankylosis in flexion between 10 degrees and 20 degrees 
(DC 5256); or
?	limitation of extension of the leg to 30 degrees (DC 
5261).

After a careful review of the medical evidence of record, the 
Board finds that the claim must be denied.

First, clinical findings do not disclose that the veteran has 
ankylosis of the right knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  In the January 2005 VA 
joints examination report, range of motion was noted as 
flexion to 95 degrees (with 140 degrees as anatomically 
normal) and extension to 0 degrees (with 0 degrees as 
anatomically normal).  The VA examiner specifically noted 
that there was no evidence of ankylosis.  

Similarly, a review of outpatient treatment records and a 
prior VA examination reflect no evidence of ankylosis.  A 
September 2001 VA examination noted range of motion as 
flexion to 100 degrees and extension to 0 degrees (both 
essentially anatomically normal).  Therefore, while 
limitation of motion is shown, there is no fixation or 
stiffening of the right knee joint as evidenced by the level 
of range of motion.   

Next, a higher than 30 percent rating is not available under 
DC 5257 (subluxation and instability), DC 5258 (dislocation 
of cartilage), DC 5259 (removal of cartilage), or DC 5260 
(limitation of flexion).  Therefore, there is no basis for a 
higher than the current 30 percent rating under any of these 
diagnostic codes, regardless of the level of disability.  

While a higher rating could be available under DC 5261 
(limitation of extension), the veteran's right knee extension 
motion does not warrant a higher evaluation at this time.  
Specifically, a 40 percent rating requires that extension be 
limited to 30 degrees.  At his most limited, the veteran's 
extension was reported at 0 degrees (which is anatomically 
normal).  

This evidence is consistent with outpatient treatment records 
and the prior VA examination in September 2001 showing 
extension to 0 degrees (normal).  Since a higher than 30 
percent rating would require more severe limitation of motion 
of flexion, there is no basis for a higher rating under DC 
5261.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2002, November 2003, February 2004, March 2004, and 
December 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
April 2005.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the April 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
participated in personal hearings in November 1998 and 
September 2002.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in January 1998, 
September 2001, and January 2005.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

TDIU Claim

Turning now to the issue of a total disability rating, the 
veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability is 
warranted.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  

Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2004).

In addition, 38 C.F.R. § 3.340 provides that a total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  In other words, 38 C.F.R. 
§ 3.340 deals with the average person standard and 38 C.F.R. 
§ 4.16(a) deals with the particular individual.  The award of 
a total rating requires a showing that the veteran is 
precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2004).

In this case, the veteran does not have a single disability 
rated at 60 percent.  As noted above, his service-connected 
disabilities include chondromalacia, right knee, at 30 
percent disabling; degenerative arthritis, right knee, at 10 
percent disabling; degenerative arthritis, left knee, at 10 
percent disabling; and residuals, thumb injury and flat feet, 
both at 0 percent disabling.  His combined rating is 50 
percent.  Therefore, he doe not meet the schedular mandate of 
a total rating.  

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the record reveals a VA Vocational Rehabilitation 
records dated in April 1999.  After interviewing the veteran 
and conducting a vocational evaluation, the counseling 
psychologist wrote:

Veteran's disability does meet VA 
criteria for establishing a serious 
employment handicap.  He has remained 
unemployed since his discharge in 1997.  
He was previously trained and employed as 
a truck driver, but is unable to work in 
that field due to his disability.  In 
accordance with CFR 21.53(e) this veteran 
is found to be infeasible for achieving a 
vocational goal.  Veteran is currently 
too severely disabled to participate in a 
program of training or to hold 
competitive employment.

Moreover, in a May 1999 Social Security Administration (SSA) 
decision, the veteran was found to be disabled due to his 
right and left knee disorders.  

The Board notes that this case has not been submitted for 
extra-schedular consideration to the Director of the 
Compensation and Pension Service.  The Board does not have 
the authority to assign a TDIU due to service-connected 
disability on an extra-schedular basis in the first instance, 
although appropriate cases must be referred to the Under 
Secretary for Benefits, or Director of the VA Compensation 
and Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

Based on the VA Vocational Rehabilitation record referenced 
above, the Board finds that the record contains probative 
evidence that the veteran is unable to obtain or maintain a 
substantially gainful occupation as a consequence of his 
service-connected disabilities.  Therefore, while the 
percentage criteria set forth in 38 C.F.R. § 4.16(a) are not 
met, the record now contains plausible evidence tending to 
show that the veteran's service-connected disabilities 
preclude him from securing or following a substantially 
gainful occupation. 

As the evidence now tends to show that there is an unusual 
factor of disability rendering the appellant unable to secure 
or follow a substantially gainful occupation by reason of his 
service-connected disabilities, the Board finds that the 
criteria have been met to submit this case to the Under 
Secretary for Benefits or Director, Compensation and Pension 
Service for assignment of an extra-schedular evaluation, to 
include a total rating based on unemployability.




ORDER

Entitlement to a rating in excess of 30 percent for 
chondromalacia, right knee, is denied.

Submission of the claim for consideration of a TDIU to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is granted.


REMAND

With respect to the issue of entitlement to service 
connection for bilateral carpal tunnel syndrome, the RO 
denied the claim by rating decision dated in August 2004.  
The veteran indicated his disagreement by correspondence 
dated in May 2005.  The Veterans Claims Court has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not yet 
issued a statement of the case (SOC) addressing the issue, 
the Board should remand the issue to the RO for issuance of 
an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As 
it does not appear that an SOC has yet been issued, a remand 
is warranted.  With respect to the TDIU issue, the issue 
should be directed for consideration under the provisions of 
38 C.F.R. § 4.16(b).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for bilateral carpal 
tunnel syndrome to the veteran and his 
representative.  The veteran is informed 
that the claim will be returned to the 
Board following the issuance of the 
statement of the case only if it is 
perfected by the filing of a timely and 
adequate substantive appeal.  If a timely 
substantive appeal is filed as to this 
issue, the issue should be certified to 
the Board for appellate consideration. 

2.  The RO should submit the claim for a 
TDIU under 38 C.F.R. § 4.16(b) to the 
Under Secretary for Benefits, or 
Director, Compensation and Pension 
Service.  The rating board will include a 
full statement as to the veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


